TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 28, 2018



                                       NO. 03-17-00119-CV


                                    Bryan L. Gano, Appellant

                                                  v.

                             Dimas Diaz and Tracy Diaz, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 30, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.